Order, Supreme Court, New York County (Diane A. Lebedeff, J.), entered on or about January 10, 2003, which granted defendants’ motion to dismiss the complaint, unanimously af- . firmed, without costs.
Four years after plaintiff filed a civil lawsuit against defendants, his former employers, for discrimination in the workplace, his more recent employment relationship with MSB Strategies was terminated, allegedly on the heels of a communication between defendant Johnson and his boss at MSB. Defendants aver that plaintiff was fired by MSB after they brought to MSB’s attention a conflict of interest involving plaintiff’s call for an *402investigation of a project in which MSB and defendants were jointly engaged.
The causal connection between the protected activity (filing a discrimination lawsuit in 1998) and the most recent allegedly retaliatory firing by MSB is too tenuous because of the lapse in time between the two events (see Budzanoski v Pfizer, 245 AD2d 72 [1997]). There is no cognizable causal connection since defendants’ actions were motivated at least in part by legitimate factors and would have occurred anyway (see Forrest v Jewish Guild for Blind, 309 AD2d 546 [2003], lv granted 1 NY3d 506 [2004]). The claim for tortious interference with business relations must fall because plaintiff cannot show that defendants used wrongful means or acted solely to harm him (Snyder v Sony Music Entertainment, 252 AD2d 294 [1999]). Concur— Tom, J.P., Andrias, Williams and Gonzalez, JJ.